Citation Nr: 1204743	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  08-15 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include schizophrenia and mood disorder, not otherwise specified (NOS).

2.  Entitlement to service connection for a bilateral upper extremity disability.

3.  Entitlement to an increased rating for residuals of a left foot injury, currently rated 10 percent disabling.

4.  Entitlement to total rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Vermont Veterans Affairs Section, Military Department



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January to May 1997 and from July 1997 to May 1998.

These matters come before the Board of Veterans' Appeals (Board) from a September 2007 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Togus, Maine.  In that decision, the RO denied entitlement to service connection for arthritis of the hands and arms, denied the Veteran's petition to reopen a claim for service connection for a nervous condition as new and material evidence had not been submitted, and denied entitlement to an increased rating in excess of 10 percent for residuals of a left foot injury.  Jurisdiction over the Veteran's claims has remained with the RO in White River Junction, Vermont.

The Veteran testified before the undersigned at a July 2008 videoconference hearing at the RO.  A transcript of the hearing has been associated with his claims folder.

In August 2010, the Board remanded the service connection and increased rating issues for further development.

The Veteran's claim for service connection for a psychiatric disability was originally denied in a January 2005 rating decision.  The Veteran submitted a timely notice of disagreement with that decision in April 2005 and a statement of the case was issued in August 2005.  However, the Veteran did not submit a substantive appeal (VA Form 9) and the RO closed the appeal.   

New and material evidence would ordinarily be required to reopen the Veteran's claim for service connection for a psychiatric disability under such circumstances. 38 U.S.C.A. § 5108 (West 2002).  However, when VA receives relevant service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the prior decision without the need for new and material evidence.  38 C.F.R. § 3.156(c)(1) (2011).

As relevant service personnel and treatment records have been added to the record since the January 2005 decision, the Board need not consider whether new and material evidence has been submitted to reopen the current claim for service connection for a psychiatric disability and a new decision on the merits is required.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Medical records reveal that the Veteran has been diagnosed as having various psychiatric disabilities.  For example, a February 2010 VA mental health assessment note indicated diagnoses of schizophrenia and mood disorder NOS.  Thus, there is evidence of current psychiatric disabilities.

Service treatment records indicate that in November 1997 the Veteran was hospitalized at Walter Reed Army Medical Center (Walter Reed) following the onset of psychiatric symptoms (e.g. impaired speech, thought processes, insight and judgment and unruly behavior) while stationed in Korea.  He underwent extensive psychiatric evaluation and treatment and was diagnosed as having a psychotic disorder due to a traumatic brain injury (TBI) incurred prior to service.  He was found medically unacceptable for service and discharged.

The Veteran was afforded a VA psychiatric examination in July 2005.  He was diagnosed as having, among other things, psychotic disorder due to TBI.  The psychiatrist who conducted the examination opined that it did not appear as if the Veteran's pre-existing psychiatric disability was permanently aggravated during active service.  

The examiner reasoned that it appeared as if the Veteran had experienced a relapse of a pre-existing substance abuse problem during service which resulted in hospitalization.  He was also psychotic during the hospitalization.  He had a pre-existing psychotic disorder due to TBI and it was likely that he had an exacerbation of this pre-existing disability in combination with his alcohol use.  It seemed unlikely that his pre-existing psychiatric disability was permanently aggravated during active service as most people with psychotic disorders tended to experience intermittent exacerbations.

Although the examiner opined that the Veteran's psychiatric disability pre-existed service and there is medical evidence in support of such a conclusion, the Veteran's December 1996 entrance examination reveals that there were no psychiatric abnormalities at the time he entered service.  Therefore, he is presumed sound at service entrance and that presumption can only be rebutted by clear and unmistakable evidence that the disability pre-existed service and was not aggravated in service.  38 U.S.C.A. § 1111 (West 2002).  It is unclear whether the examiner found that the current psychiatric disability clearly and unmistakably pre-existed service and was not aggravated.  

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. §§ 1137, 1153 (West 2002); 38 C.F.R. § 3.306(a) (2011).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(b) (2011).

Although the examiner opined that it did not appear as if the Veteran's pre-existing psychiatric disability was permanently aggravated during active service, it is unclear whether the examiner found that the psychiatric disability was clearly and unmistakably not aggravated in service beyond the normal progression of the disease.  Furthermore, the service treatment records documenting the Veteran's treatment for psychiatric problems at Walter Reed were not available for review at the time of the examiner's opinion.

As for the claim for service connection for a bilateral upper extremity disability, a December 2010 VA examination report reveals that the Veteran was diagnosed as having bilateral polyarticular pain syndrome of the upper limbs.  Furthermore, service treatment records from Walter Reed reflect that in December 1997 he reported intermittent pain in his hands.

The physician who conducted the December 2010 VA examination opined that he could not determine without resort to mere speculation whether any current arthritis of the hands and arms was due to or a result of service, had its onset in service, or was otherwise related to disease or injury in service.  This inability to provide an opinion was based on the fact that the Veteran reported pain and stiffness of his hands, wrists, elbows, and shoulders and that he reported that such symptoms had their onset in service and were diagnosed as arthritis.  Based on his experience and a review of medical literature, the examiner reasoned that pain and stiffness were common symptoms of arthritis.  However, there was no confirmed diagnosis of arthritis of the hands and arms in the Veteran's service treatment records.  Therefore, a diagnosis of bilateral polyarticular pain syndrome of the upper limbs was provided.

The December 2010 examination is inadequate because the examiner did not provide any opinion as to the relationship of the diagnosed bilateral polyarticular pain syndrome of the upper limbs to service.  Such an opinion is needed because the Veteran's reports suggest that the disability, regardless of diagnosis, might be related to service.

With regard to the claim for an increased rating for the service-connected left foot disability, the Board instructed the agency of original jurisdiction (AOJ) in its August 2010 remand to schedule the Veteran for a VA examination to assess the severity of his left foot disability.  The examiner was instructed the report the ranges of motion of the foot.

The Veteran was afforded a VA examination for his service-connected left foot disability in December 2010.  However, the examiner did not report the ranges of motion of the foot.  Therefore, a remand is necessary to schedule the Veteran for a new VA examination.

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2011); see 38 C.F.R. § 19.9 (2011).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

The United States Court of Appeals for Veterans Claims (Court) has held that entitlement to a TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

The evidence reflects that the Veteran was unemployed at the time of the December 2010 VA examinations and that he is in receipt of Social Security Administration (SSA) disability benefits.  Given the evidence of a current disability, the Veteran's claim for the highest rating possible, and the evidence of unemployability, the record raises a claim for a TDIU under Roberson and Rice.

The Court has held that in the case of a claim for a TDIU, the duty to assist requires that VA obtain an examination that includes an opinion on what effect the Veteran's service-connected disability has on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  There is no explicit opinion as to whether the Veteran's service connected disabilities, in combination, would be sufficient to preclude gainful employment.

The Veteran's percentage ratings do not currently meet the scheduler requirements for a TDIU under 38 C.F.R. § 4.16(a) (2011).  Nevertheless, VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).  The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).

Also, the Veteran has not been provided specific notice of the information and evidence that is necessary to substantiate a claim for a TDIU in accordance with the Veterans Claims Assistance Act of 2000 (VCAA).  Cf. 38 U.S.C.A. § 5103A (West 2002 and Supp. 2011).  Therefore, such notice should be provided upon remand.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter that provides him with notice as to the information and evidence that is required to substantiate a claim for a TDIU.

2.  Schedule the Veteran for a VA examination to determine whether any of his current psychiatric disabilities were incurred or aggravated in service.  All indicated tests and studies should be conducted. 

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether any of the Veteran's current psychiatric disabilities (any psychiatric disability diagnosed since February 2007) clearly and unmistakably pre-existed service and, if so, whether the disability was clearly and unmistakably not aggravated (underwent no permanent increase in disability) by active service beyond the normal progression of the disease. 

If any of the current psychiatric disabilities (any psychiatric disability diagnosed since February 2007) did not clearly and unmistakably pre-exist service, and was not clearly and unmistakably not permanently aggravated in service, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any such current psychiatric disability had its onset in service or in the year immediately following service, is related to the Veteran's in-service psychiatric problems, or is otherwise the result of a disease or injury in service. 

The examiner is advised that the term "clear and unmistakable evidence" means evidence which cannot be misunderstood or misinterpreted and is undebatable.  It is an onerous evidentiary standard, requiring that the preexistence of a condition and the non-aggravation result be undebatable.  

In formulating the above opinions, the examiner must acknowledge and discuss all psychiatric diagnoses provided since February 2007 and the Veteran's psychiatric treatment both in service and in the years since service.

The examiner must provide reasons for each opinion given.  

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

3.  Ask the examiner who conducted the December 2010 VA hand, thumb, and fingers examination to review the claims file, including this remand, and provide an opinion as to whether the Veteran's current bilateral upper extremity disability is related to service.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current bilateral upper extremity disability (any upper extremity disability diagnosed since February 2007, including polyarticular pain syndrome) had its onset in service, is related to his hand pain in service, or is otherwise the result of a disease or injury in service.

In formulating the above opinion, the opinion provider must acknowledge and discuss the Veteran's report of intermittent hand pain in service in December 1997.

The opinion provider must provide reasons for each opinion given. 

If the opinion provider is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The absence of evidence of treatment for a particular diagnosis in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The opinion provider is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the opinion provider rejects the Veteran's reports, he or she must provide a reason for doing so.
If the December 2010 examiner is unavailable or otherwise unable to provide the requested opinions, the Veteran should be afforded a new VA examination to obtain the necessary opinions.

4.  Schedule the Veteran for a VA examination to evaluate the current severity of his service-connected left foot disability.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The ranges of left foot motion should be reported in degrees.  The examiner should also provide a specific opinion as to whether there is additional limitation of motion due to weakened movement, excess fatigability, incoordination, pain, or flare ups.  

The examiner should express this opinion in terms of the degree of additional range-of- motion loss (in degrees) due to any weakened movement, excess fatigability, incoordination, flare- ups, or pain. 

The examiner should specifically opine as to the severity of the Veteran's service-connected left foot disability and any related disabilities.

The examiner should also report the severity of any acquired flatfoot, acquired claw foot (pes cavus), and malunion or nonunion of the tarsal or metatarsal bones.

The examiner must provide reasons for each opinion given.  

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

5.  Schedule the Veteran for a VA examination to determine whether his service-connected disabilities prevent him from securing and following employment for which his education and occupational experience would otherwise qualify him.  All indicated test and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected residuals of left and right foot injuries would, in combination, be sufficient to preclude him from securing and following gainful employment for which his education and occupational experience would otherwise qualify him.

The examiner should also report whether his or her opinion would change if psychiatric and/or bilateral upper extremity disabilities were considered service-connected disabilities.

The examiner must provide reasons for each opinion given. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.  

6.  The AOJ should review the opinions/examination reports to ensure that they contain the information and opinions requested in this remand and are otherwise complete.

7.  If, after completion of the above instructions, the Veteran's percentage ratings do not meet the scheduler requirements for a TDIU under 38 C.F.R. § 4.16(a), the AOJ should refer the case to VA's Director of C&P for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b). 

8.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


